DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1 and 4-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 06/16/2022, with respect to the rejection(s) of claims 1-20 has been fully considered and the results as followings:
On pages 8-12 of Applicant’s remarks, Applicant argues that the combination of Hiroshi, Kimura, Arene, and Begriche does not teach the limitations of “wherein the conductive thread is sewn to the article via the power feeding circuit board so as to have a plurality of portions that penetrate the terminal electrode to an inside of the article, such that the conductive thread is constructed to have multiple points that contact the terminal electrode at the plurality of portions” because Begriche does not disclose the conductive thread is “configured to function as a radiator when the power feeding circuit board is attached to the article.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this instant case, as discussed in the Non-Final rejection mailed on 03/16/2022, the rejection relied upon the combination of Hiroshi, Kimura, and Arene to disclose the conductive thread is constructed to contact the terminal electrode and configured to function as a radiator when the power feeding circuit board included in the IC chip (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2) is attached to the article (Arene: Abstract, [0040], [0042]-[0044], and FIG. 1-4 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1) wherein the IC chip is attached to the radiator using bonding materials (Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).
Further, Begriche discloses the conductive thread is sewn to the article via the circuit board so as to have a plurality of portions that penetrate the terminal electrode to an inside of the article, such that the conductive thread is constructed to have multiple points that contact the terminal electrode at the plurality of portions (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive). 
Therefore, in view of teachings by Hiroshi, Kimura, Arene, and Begriche it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Hiroshi, Kimura, and Arene to include the conductive thread is sewn to the article via the circuit board so as to have a plurality of portions that penetrate the terminal electrode to an inside of the article, such that the conductive thread is constructed to have multiple points that contact the terminal electrode at the plurality of portions, as suggested by Begriche. The motivation for this is to implement a known alternative design for sewing an electronic device into an article, e.g. textile (See MPEP 2143 rationale for details: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention).
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-9, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (Hiroshi – JP 2010-026886 A) in view of Kimura et al. (Kimura – US 2013/0186961 A1), Arene et al. (Arene – US 2019/0391560 A1) and Begriche et al. (Begriche – US 2018/0249767 A1).

As to claim 1, Hiroshi discloses an article with a wireless communication device comprising:
a wireless IC chip (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: As a structure for attaching the tag IC chip 8 to the tag substrate 10, an electrode (not shown) provided on the lower surface of the tag IC chip 8 is used using an adhesive member such as a conductive paste and an underfill material or a conductive adhesive. It is attached to the tag substrate 10. As another structure, the tag IC chip 8 may be fixed to the tag substrate 10 with an adhesive (not shown), and the electrode and the conductive foil 11 may be wire-bonded with a conductive wire); and 
an article (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: the tag antenna portion can be attached to the embroidery portion 7 such as a hospital name provided in the uniform 6, and the RFID tag 1 can be easily attached to the uniform 6 so that it is not apparent).

Hiroshi does not explicitly disclose:
a power feeding circuit board that includes a terminal electrode connected to the wireless IC chip;
a conductive thread that attaches the power feeding circuit board to the article,
wherein the conductive thread is constructed to contact the terminal electrode and configured to function as a radiator when the power feeding circuit board is attached to the article, and
wherein the conductive thread is sewn to the article via the power feeding circuit board so as to have a plurality of portions that penetrate the terminal electrode to an inside of the article, such that the conductive thread is constructed to have multiple points that contact the terminal electrode at the plurality of portions. 

However, it has been known in the art of RFID tag design to implement a power feeding circuit board that includes a terminal electrode connected to the wireless IC chip; a conductive thread that attaches the power feeding circuit board to the article, and wherein the conductive thread is constructed to contact the terminal electrode and configured to function as a radiator when the power feeding circuit board is attached to the article, as suggested by Kimura and Arene, which discloses a power feeding circuit board (Kimura: Abstract, [0018]-[0019], [0022], [0026]-[0028], and FIG. 1-3 the feeding substrate 10: a wireless communication device includes a wireless IC chip that processes a high-frequency signal and a feeding substrate including a coil conductor, a plane conductor, and a matching circuit that is connected to the wireless IC chip and that has a predetermined resonant frequency) that includes a terminal electrode (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52) connected to the wireless IC chip (Kimura: FIG. 1 the wireless IC chip 50); a conductive thread (Kimura: [0021]-[0022], [0024]-[0025], and FIG. 1-4 the coil conductor 31 and the plane conductor 35: The coil conductor 31 and the plane conductor 35 are electrically connected in parallel with the matching circuit 20. One end of the coil conductor 31 is connected to a first connection point P1 of the matching circuit 20 and the other end is open. The plane conductor 35 is provided on the bottom surface side of the feeding substrate 10 over a relatively wide area and is connected to a second connection point P2 of the matching circuit 20) that attaches the power feeding circuit board to the article (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52), and wherein the conductive thread is constructed to contact the terminal electrode and configured to function as a radiator when the power feeding circuit board (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2) is attached to the article (Arene: Abstract, [0040], [0042]-[0044], and FIG. 1-4 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1).
Therefore, in view of teachings by Hiroshi, Kimura, and Arene, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Hiroshi to include a power feeding circuit board that includes a terminal electrode connected to the wireless IC chip; a conductive thread that attaches the power feeding circuit board to the article, and wherein the conductive thread is constructed to contact the terminal electrode and configured to function as a radiator when the power feeding circuit board is attached to the article, as suggested by Kimura and Arene. The motivation for this is to implement a known alternative design of an RFID tag with a power feeding circuit integrated into an article, e.g. textile.

While the combination of Hiroshi, Kimura, and Arene discloses the conductive thread is constructed to contact the terminal electrode and configured to function as a radiator when the power feeding circuit board included in the IC chip (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2) is attached to the article (Arene: Abstract, [0040], [0042]-[0044], and FIG. 1-4 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1) wherein the IC chip is attached to the radiator using bonding material (Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b), the combination of Hiroshi, Kimura, and Arene does not explicitly disclose the conductive thread is sewn to the article via the power feeding circuit board so as to have a plurality of portions that penetrate the terminal electrode to an inside of the article, such that the conductive thread is constructed to have multiple points that contact the terminal electrode at the plurality of portions.

However, it has been known in the art of electronic garment to implement the conductive thread is sewn to the article via the power feeding circuit board so as to have a plurality of portions that penetrate the terminal electrode to an inside of the article, such that the conductive thread is constructed to have multiple points that contact the terminal electrode at the plurality of portions, as suggested by Begriche, which discloses the conductive thread is sewn to the article via the power feeding circuit board so as to have a plurality of portions that penetrate the terminal electrode to an inside of the article, such that the conductive thread is constructed to have multiple points that contact the terminal electrode at the plurality of portions (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive).

Therefore, in view of teachings by Hiroshi, Kimura, Arene, and Begriche it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Hiroshi, Kimura, and Arene to include the conductive thread is sewn to the article via the power feeding circuit board so as to have a plurality of portions that penetrate the terminal electrode to an inside of the article, such that the conductive thread is constructed to have multiple points that contact the terminal electrode at the plurality of portions, as suggested by Begriche. The motivation for this is to implement a known alternative design for sewing an electronic device into an article, e.g. textile.
 
As to claim 4, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1,
wherein the terminal electrode comprises a first electrode and a second electrode arranged at an interval from each other (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-3 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52 and Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b), and
wherein the conductive thread comprises a first thread in contact with the first electrode and a second thread in contact with the second electrode (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-3 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52 and Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

As to claim 5, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 4 further comprising the article with the wireless communication device according to claim 4, wherein the power feeding circuit board comprises a first inductor element that connects the first electrode to the wireless IC chip and a second inductor element that connects the second electrode to the wireless IC chip (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-3 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52).

As to claim 6, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 5 further comprising the article with the wireless communication device according to claim 5, wherein the power feeding circuit board further comprises a third inductor element connected in parallel to the first inductor element and the second inductor element (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-3 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52).

As to claim 7, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 6 further comprising the article with the wireless communication device according to claim 6, wherein the power feeding circuit board is a double-sided flexible board (Kimura: [0020]-[0028], and FIG. 1-3 the layers 11a-11f), wherein the first and second inductor elements comprise spiral coils disposed on a first principal surface of the power feeding circuit board (Kimura: [0020]-[0028], and FIG. 1-3 the layers 11a-11f and the inductance element L1-L2: the matching circuit 20 includes inductance elements L1 and L2 and capacitance elements C1 and C2. The inductance elements L1 and L2 are electrically connected in parallel with the wireless IC chip 50), and wherein the third inductor element comprises a conductor pattern disposed on a second principal surface of the power feeding circuit board that is opposite the first principal surface (Kimura: [0020]-[0028], and FIG. 1-3 the layers 11a-11f and the inductance element L3: An inductance element L3 that adjusts the coupling value of the magnetic coupling M is inserted between the capacitance elements C1 and C2 that respectively define portions of the first and second series resonant circuits).

As to claim 8, Hiroshi, Kimura, and Arene disclose the limitations of claim 4 further comprising the article with the wireless communication device according to claim 4, wherein the first thread is sewn with whip stitches (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive) to the article via the first electrode and the second thread is sewn with whip stitches (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive) to the article via the second electrode (Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b). 

As to claim 9, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 4 further comprising the article with the wireless communication device according to claim 4, wherein the first thread is sewn with running stitches (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive) to the article via the first electrode and the second thread is sewn with running stitches to the article via the second electrode (Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

As to claim 14, Hiroshi, Kimura, Arene and Begriche disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1, wherein the conductive thread attaches the power feeding circuit board (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2) to the article in a portion on one end side of the conductive thread (Arene: Abstract, [0040], [0042]-[0044], and FIG. 1-4 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1 and Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive). 

As to claim 15, Hiroshi, Kimura, Arene and Begriche disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1, further comprising a non- conductive thread constructed to attach the power feeding circuit board to the article (Arene: [0002], [0116]-[0117], and FIG. 4-5: the textile thread or segments of this thread including the transmission reception device, or more generally the textile or plastic material, the fabric or the sheath in which the device has been inserted, can itself be integrated into an object, whether textile or not and Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive). 

As to claim 16, Hiroshi, Kimura, Arene and Begriche disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1, wherein the article is clothing (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: the tag antenna portion can be attached to the embroidery portion 7 such as a hospital name provided in the uniform 6, and the RFID tag 1 can be easily attached to the uniform 6 so that it is not apparent and Arene: Abstract, [0040], [0042]-[0044], [0051]-[0052], [0056],  and FIG. 1-4 the grooves 2a-2b: The wire element 7a, 7b can also be made up of any type of conductive textile fibers and Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive). 

As to claim 17, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 1 further comprising  the article with the wireless communication device according to claim 1,
wherein the terminal electrode comprises a first electrode and a second electrode arranged at an interval from each other (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2 and Arene: Abstract, [0040], [0042]-[0044], [0046]-[0047], [0049], and FIG. 1-4 the grooves 2a-2b: he pads 6a, 6b can be advantageously manufactured during the manufacture of the chip 1, for example, by forming them by deposition on the substrate 3 before the assembly thereof with the cover 5 or, more generally before the formation of the cover 5. It is also possible to consider forming the pads 6a, 6b in the longitudinal grooves 2a, 2b after manufacturing the chip 1, for example, by dispensing the bonding material forming these pads 6a, 6b in a liquid form, at a temperature above its melting point, directly into the grooves 2a, 2b), and
wherein the conductive thread comprises a single thread-shaped or a fiber-shaped member (Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b) that is sewn to the article (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: As a structure for attaching the tag IC chip 8 to the tag substrate 10, an electrode (not shown) provided on the lower surface of the tag IC chip 8 is used using an adhesive member such as a conductive paste and an underfill material or a conductive adhesive. It is attached to the tag substrate 10. As another structure, the tag IC chip 8 may be fixed to the tag substrate 10 with an adhesive (not shown), and the electrode and the conductive foil 11 may be wire-bonded with a conductive wire and Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive) via the power feeding circuit board to contact both the first electrode and the second electrode (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-4 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52 and Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

As to claim 19, Hiroshi, Kimura, Arene, and Begriche discloses all the wireless communication device limitations as claimed that mirrors the article with a wireless communication device limitations in claim 1; thus, claim 19 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a wireless communication device comprising:
a wireless IC chip (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: As a structure for attaching the tag IC chip 8 to the tag substrate 10, an electrode (not shown) provided on the lower surface of the tag IC chip 8 is used using an adhesive member such as a conductive paste and an underfill material or a conductive adhesive. It is attached to the tag substrate 10. As another structure, the tag IC chip 8 may be fixed to the tag substrate 10 with an adhesive (not shown), and the electrode and the conductive foil 11 may be wire-bonded with a conductive wire);
a power feeding circuit board (Kimura: Abstract, [0018]-[0019], [0022], [0026]-[0028], and FIG. 1-3 the feeding substrate 10: a wireless communication device includes a wireless IC chip that processes a high-frequency signal and a feeding substrate including a coil conductor, a plane conductor, and a matching circuit that is connected to the wireless IC chip and that has a predetermined resonant frequency) that includes at least one terminal electrode (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52) connected to the wireless IC chip (Kimura: FIG. 1 the wireless IC chip 50); and
a conductive thread (Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b and Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive) that is constructed to attach the power feeding circuit board to an article of clothing (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: the tag antenna portion can be attached to the embroidery portion 7 such as a hospital name provided in the uniform 6, and the RFID tag 1 can be easily attached to the uniform 6 so that it is not apparent),
wherein the conductive thread (Kimura: [0021]-[0022], [0024]-[0025], and FIG. 1-4 the coil conductor 31 and the plane conductor 35: The coil conductor 31 and the plane conductor 35 are electrically connected in parallel with the matching circuit 20. One end of the coil conductor 31 is connected to a first connection point P1 of the matching circuit 20 and the other end is open. The plane conductor 35 is provided on the bottom surface side of the feeding substrate 10 over a relatively wide area and is connected to a second connection point P2 of the matching circuit 20) is constructed to contact the at least one terminal electrode and is configured to function as a radiator (Arene: Abstract, [0040], [0042]-[0044], and FIG. 1-4 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1) when the power feeding circuit board is attached to the article (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52), and
wherein the conductive thread is configured to be sewn to an article via the power feeding circuit board (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-4 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52 and Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b) so as to have a plurality of portions that penetrate the at least one terminal electrode to an inside of the article, such that the conductive thread is constructed to have multiple points that contact the at least one terminal electrode at the plurality of portions (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive).

As to claim 20, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 19 further comprising  the wireless communication device according to claim 19, wherein the conductive thread has a portion that penetrates the power feeding circuit board to an inside of the article (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0155], FIG. 1-2 and FIG. 36-38: As shown, an oblong electrode 3030 (e.g., a printed electrode) overlaps with a conductor 3020, and a connection point 3040, in the form of a running conductive stitch, having a rectangular spiral pattern, formed from a conductive thread, wire, filament, or other material, is disposed on a portion of the region of overlap between the electrode 3030 and the conductor 3020, and also occupies a portion of the non-overlapping region of the electrode 3030. In some embodiments, the running conductive stitch penetrates the substrate 3006 (e.g., a fabric garment or portion thereof). In other words, the stitching is formed “through” the substrate 3006. In some embodiments, the electrode 3030 is disposed on a first surface of a substrate 3006 and the conductor 3020 is disposed on a second surface of the substrate 3006 that is opposite the first surface of the substrate 3006).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (Hiroshi – JP 2010-026886 A) in view of Kimura et al. (Kimura – US 2013/0186961 A1), Arene et al. (Arene – US 2019/0391560 A1), and Begriche et al. (Begriche – US 2018/0249767 A1) and further in view of Forster (Forster – US 2006/0043198 A1).

As to claim 10, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1, wherein the terminal electrode comprises an inner electrode connected to the wireless IC chip (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52) and
wherein the conductive thread is in contact with the outer electrode and is configured to functions as a radiator when the power feeding circuit board is attached to the article (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52 and Arene: Abstract, [0040], [0042]-[0044], and FIG. 1-4 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1), except for the claimed limitations of an outer electrode disposed to form a magnetic field coupling to the inner electrode.
However, it has been known in the art of RFID design to implement an outer electrode disposed to form a magnetic field coupling to the inner electrode, as suggested by Forster, which discloses an outer electrode disposed to form a magnetic field coupling to the inner electrode (Forster: Abstract, [0041], [0044], [0051], [0059]-[0061], [0074]-[0076], and FIG. 1-9: The conductive loop 42 substantially surrounds a non-conductive area 44. By substantially surrounding the non-conductive area 44, the conductive loop 42 is suitably capable of interacting with the antenna portion magnetic coupling element 22 (FIG. 1), so as to magnetically couple together the antenna 20 and the transponder chip 26).
Therefore, in view of teachings by Hiroshi, Kimura, Arene, Begriche and Forster it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Hiroshi, Kimura, Arene and Begriche to include an outer electrode disposed to form a magnetic field coupling to the inner electrode, as suggested by Forster. The motivation for this is to implement a known alternative design for transferring energy between an antenna and an integrated circuit.

As to claim 11, Hiroshi, Kimura, Arene, Begriche and Forster disclose the limitations of claim 10 further comprising the article with the wireless communication device according to claim 10,
wherein the inner electrode is a loop-shaped or spiral-shaped electrode (Forster: Abstract, [0041], [0044], [0051], [0059]-[0061], [0074]-[0076], FIG. 3 the conductive loop 42 and FIG. 1-9: The conductive loop 42 substantially surrounds a non-conductive area 44. By substantially surrounding the non-conductive area 44, the conductive loop 42 is suitably capable of interacting with the antenna portion magnetic coupling element 22 (FIG. 1), so as to magnetically couple together the antenna 20 and the transponder chip 26),
wherein the outer electrode is an electrode arranged at an interval from the inner electrode (Forster: Abstract, [0041], [0044], [0051], [0059]-[0061], [0074]-[0076], and FIG. 1-9: a high permeability material 30 may be placed in proximity to the magnetic coupling elements 22 and 28. Ferrites are an example of suitable materials for the high permeability material 30. Ferrites are ceramic materials, generally containing iron oxide combined with binder compounds such as nickel, manganese, zinc, or magnesium. Two major categories of binder compounds are manganese zinc (MnZn) and nickel zinc (NiZn). The high permeability material 30 may be placed between the magnetic coupling elements 22 and 28, or elsewhere in proximity to the magnetic coupling elements 22 and 28. The high permeability material 30 may be used to increase and/or concentrate magnetic coupling between the magnetic coupling elements 22 and 28. The high permeability material 30 may increase the amount of flux transferred between the magnetic coupling elements 22 and 28. The high permeability material 30 may be in the form of any of a variety of layers or structures in proximity to the magnetic coupling portions or elements 22 and 28), and
wherein the conductive thread is sewn to the article via at least a portion of the outer electrode (Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b and Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0155], FIG. 1-2 and FIG. 36-38: As shown, an oblong electrode 3030 (e.g., a printed electrode) overlaps with a conductor 3020, and a connection point 3040, in the form of a running conductive stitch, having a rectangular spiral pattern, formed from a conductive thread, wire, filament, or other material, is disposed on a portion of the region of overlap between the electrode 3030 and the conductor 3020, and also occupies a portion of the non-overlapping region of the electrode 3030. In some embodiments, the running conductive stitch penetrates the substrate 3006 (e.g., a fabric garment or portion thereof). In other words, the stitching is formed “through” the substrate 3006. In some embodiments, the electrode 3030 is disposed on a first surface of a substrate 3006 and the conductor 3020 is disposed on a second surface of the substrate 3006 that is opposite the first surface of the substrate 3006).

As to claim 12, Hiroshi, Kimura, Arene, Begriche and Forster disclose the limitations of claim 11 further comprising the article with the wireless communication device according to claim 11, wherein the outer electrode is a loop-shaped electrode arranged to surround the inner electrode (Forster: Abstract, [0041], [0044], [0051], [0059]-[0061], [0074]-[0076], and FIG. 1-9: the antenna portion 14 in FIG. 9 relies upon capacitive coupling to electrically couple the antenna 20 to the antenna portion conductive loop 52, across the antenna substrate 50. To provide for an enhanced capacitive coupling, the antenna 20 may have a first pair of loop-antenna capacitive coupling elements 160 electrically coupled thereto, and the conductive loop 52 may have a second pair of corresponding loop-antenna capacitive coupling elements 162 coupled thereto. The loop-antenna capacitive coupling elements 160 and 162 may be areas of electrically conductive material that serve as plates of a pair of parallel plate capacitors, using material from the antenna substrate 50 as an intervening dielectric. Thus each of the loop-antenna capacitive coupling elements 160 may be capacitively coupled to a corresponding loop-antenna capacitive coupling element 162. The thickness and material of the antenna substrate 50 may be selected to obtain the desired capacitive coupling between the antenna 20 and the conductive loop 52).

As to claim 13, Hiroshi, Kimura, Arene, Begriche and Forster disclose the limitations of claim 12 further comprising  the article with the wireless communication device according to claim 12, wherein the outer electrode comprises a slit that divides a portion of the loop-shaped electrode to prevent respective currents flowing through the outer electrode from canceling each other (Forster: Abstract, [0041], [0044], [0051], [0059]-[0061], [0074]-[0076], and FIG. 1-9: the antenna portion 14 in FIG. 9 relies upon capacitive coupling to electrically couple the antenna 20 to the antenna portion conductive loop 52, across the antenna substrate 50. To provide for an enhanced capacitive coupling, the antenna 20 may have a first pair of loop-antenna capacitive coupling elements 160 electrically coupled thereto, and the conductive loop 52 may have a second pair of corresponding loop-antenna capacitive coupling elements 162 coupled thereto. The loop-antenna capacitive coupling elements 160 and 162 may be areas of electrically conductive material that serve as plates of a pair of parallel plate capacitors, using material from the antenna substrate 50 as an intervening dielectric. Thus each of the loop-antenna capacitive coupling elements 160 may be capacitively coupled to a corresponding loop-antenna capacitive coupling element 162. The thickness and material of the antenna substrate 50 may be selected to obtain the desired capacitive coupling between the antenna 20 and the conductive loop 52).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (Hiroshi – JP 2010-026886 A) in view of Kimura et al. (Kimura – US 2013/0186961 A1),  Arene et al. (Arene – US 2019/0391560 A1), and Begriche et al. (Begriche – US 2018/0249767 A1) and further in view of Sakai et al. (Sakai – US 2014/0218062 A1).

As to claim 18, Hiroshi, Kimura, Arene and Begriche disclose the limitations of claim 17 except for the claimed limitations of the article with the wireless communication device according to claim 17, wherein a portion of the conductive thread between the first and second electrodes comprises a meandering shape to prevent a short circuit between the first and second electrodes.
However, it has been known in the art of electronic garment to implement a portion of the conductive thread between the first and second electrodes comprises a meandering shape to prevent a short circuit between the first and second electrodes, as suggested by Sakai, which discloses a portion of the conductive thread between the first and second electrodes comprises a meandering shape to prevent a short circuit between the first and second electrodes (Sakai: Abstract, [0028]-[0035], and FIG. 1-6: According to the present invention, even when the bellows body is made long for the purpose of ensuring a desired displacement amount, a short-circuit occurs by contact between the movable touch piece of the movable portion and the fixed portion or the fixed touch piece thereof, thus making it possible to reduce contact resistance, so as to obtain a contactor with small contact resistance).
Therefore, in view of teachings by Hiroshi, Kimura, Arene, Begriche and Sakai it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Hiroshi, Kimura, Arene and Begriche to include a portion of the conductive thread between the first and second electrodes comprises a meandering shape to prevent a short circuit between the first and second electrodes, as suggested by Sakai. The motivation for this is to implement a known alternative design for contacting terminals of an electronic device.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nitta, US 2014/0291409 A1, discloses RFID tag for flexible material product, RFID antenna of RFID tag for flexible material product, and RFID antenna continuum of same.
Lai et al., US 2011/0303751 A1, discloses radio frequency identification (RFID) tag.
Speich, US 2010/0051699 A1, discloses RFID textile label.
Hoeppner et al., US 2007/0182154 A1, discloses method for the production of a book-type document and a book-type security document.
Aisenbrey, US 2005/0062669 A1, discloses low cost antenna devices comprising conductive loaded resis-based materials with conductive threading or stitching.
Koski et al. 2012 Fabrication of Embroidered UHF RFID Tags.
Lyndsay McGregor 2015 Coats Group Introduces Metallized Thread for RFID Tags.
Stanley et al. 2021 A review of connectors and joining technologies for electronic textiles.
Vicki et al. 2019 Conformal Conductive Coatings for Intelligent Textiles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684